Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received 09/12/2022 for application 17/187,042.
Claims 1, 13 and 20 being independent.
Claims 1, 3, 7, 13, and 20 have been amended.
Claims 21-22 are new and claim 14 has been canceled.
Claims 1-13 and 15-22 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicant argues the claims are not directed to an abstract idea of mental processes and even if such concepts are recited in the claims, the claims are directed at a technical solution of creating the parallel layer by performing forward-tracking and using layer with respect to a new transaction in order to determine a cost value of the output thereof; however, the examiner respectfully disagrees. The claims are not directed to a practical application nor do they depict a technological improvement. The addition of a parallel layer to the public blockchain system and by performing forward-tracking is a step that can be performed mentally. At most, the claims may recite a solution to a business problem by using forward-tacking, however, an improvement to the abstract idea is still abstract. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” and “memory” suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in forward-tracking transactions, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea. 
Unlike McRo, the current claims are not rules that enable the automation of specific tasks that previously could not be automated or limitations necessarily rooted in computer technology. The claims are more similar to Alice. The current claims are merely manual steps that are linked to a computer in order to automate an existing manual process. The automation of a manual process was found not to be significantly more limitation. 
The newly added claim 21 recites a step that is performed in a constant time complexity or real-time which is not a technological improvement but merely applying the abstract idea in a technological computer environment to automate a business process without significantly more. Similarly, claim 22 recites applying the abstract idea in a technological computer environment to automate a business process without significantly more. The underlying “how” a technology is improved is not recited in the claims. Though it may be impractical and time consuming to perform the steps mentally using paper and pen, applying the abstract idea in a computer environment to automate a business process does not make the claims a practical application. 
For these reasons and those stated in the rejections below, rejection of claims 1-13 and 15-22 under 35 U.S.C. 101 is maintained by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of computing a second cost value of an output of the second transaction that is associated with the user information to proportionally correspond to the first cost value, and utilizing the database to determine a cost value of an output of the new transaction that belongs to the user, the cost value is determined based on cost values of inputs to the new transaction that are recorded in the database, wherein tan input to the new transaction comprises at least the currently held cryptocurrency, whereby the determination of the cost value of the output of the new transaction is performed without traversing the blockchain history without significantly more. 
Claim 1 recites: 
obtaining user information indicating one or more addresses of a user, wherein the one or more addresses comprise at least one public cryptographic key that is utilized as an output of a cryptocurrency transaction recorded on a public blockchain system; 
generating a database for specific identification of cryptocurrencies of the user, the cryptocurrencies of the user are recorded within the public blockchain system, the database is independent of a protocol utilized by the public blockchain system, the database retaining records identifying the cryptocurrencies of the user and additional information not directly recorded in the public blockchain system, said generating is performed by forward-tracking recorded cryptocurrency transaction that are recorded in the public blockchain system, said forward-tracking comprises:
detecting one or more transactions of the user in a blockchain history based on the user information, wherein the blockchain history is obtained in one or more transmissions that is part of the public blockchain system;
identifying, in the one or more transactions of the user, a subgroup of outputs, wherein each output of the subgroup of outputs is associated with one of the one or more addresses of the user; 
classifying, cryptocurrencies associated with respective outputs of the subgroup of outputs as internally transferred cryptocurrencies or externally transferred cryptocurrencies based on a correlation between the user information and inputs of the one or more transactions, wherein the externally transferred cryptocurrencies are transferred from a third party to the user, wherein the internally transferred cryptocurrencies are transferred from the user and to the user; 
obtaining a first cost value of a first externally transferred cryptocurrency associated with a first output of a first transaction, wherein the subgroup of outputs comprises the first output; 
identifying, in the one or more transactions of the user, a second transaction that has a first input that corresponds to the first output of the first transaction, wherein the first externally transferred cryptocurrency is utilized as the first output of the second transaction; and 
computing a second cost value of an output of the second transaction that is associated with the user information to proportionally correspond to the first cost value; and
recording in the database a record of a currently held cryptocurrency that comprises information based on the second cost value; 
obtaining an indication of a new transaction initiated by the user; and 
utilizing the database to determine a cost value of an output of the new transaction that belongs to the user, the cost value is determined based on cost values of inputs to the new transaction that are recorded in the database, wherein an input to the new transaction comprises at least the currently held cryptocurrency, whereby the determination of the cost value of the output of the new transaction is performed without traversing the blockchain history.
Thus, under the broadest reasonable interpretation, the claims recite the abstract idea of computing a second cost value of an output of the second transaction that is associated with the user information to proportionally correspond to the first cost value, and utilizing the database to determine a cost value of an output of the new transaction that belongs to the user, the cost value is determined based on cost values of inputs to the new transaction that are recorded in the database, wherein tan input to the new transaction comprises at least the currently held cryptocurrency, whereby the determination of the cost value of the output of the new transaction is performed without traversing the blockchain history. Therefore, the claims fall under “commercial or legal interactions” relating to certain methods of organizing human activity i.e. agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; and also falls under “concepts performed in the human mind” relating to a “Mental processes” i.e. including an observation, evaluation, judgment, opinion. Claims 13 and 20 are interpreted under the same premise.
This judicial exception is not integrated into a practical application because the combination of additional element(s) of claim 1, “a remote server” and “a computer” for providing user information indicating one or more addresses of a user and classifying cryptocurrencies associated with respective outputs of the subgroup of outputs as internally transferred cryptocurrencies or externally transferred cryptocurrencies based on a correlation between the user information and inputs of the one or more transactions are recited at a high level of generality i.e., as a generic processor performing a generic computer function of sending, receiving, and processing data. These additional elements describe how to generally “apply” the judicial exception in a computer environment to automate the process without providing significantly more. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claim, as mentioned above, amount to no more than mere instructions to “apply” the judicial exception using a generic computer component. The steps in the claims are all well-understood, routine and conventional in the realm of mobile transportation services.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. 
The dependent claims 2-12, 14-19 and 21-22 provide further descriptive limitations of elements. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. The claims further limit the abstract idea without significantly more. For these reasons, claims 2-12, 14-19 and 21-22 are ineligible under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./ 
Examiner, Art Unit 3695                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        10/11/2022